        Case 20-10475-BLS     Doc 550       Filed 05/29/20   Page 1 of 63




            IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE DISTRICT OF DELAWARE

In re                                   :       Chapter 11
                                        :
CRAFTWORKS PARENT, LLC., et al.         :       Case No. 20-10475 (BLS)
                                        :       Jointly Administered
                                        :
                         Debtors.       :
                                        :
                                        :



         REPORT OF THE CONSUMER PRIVACY OMBUDSMAN


                         Boris Segalis, Esq., CIPP/US*
                                 Cooley LLP
                               55 Hudson Yards
                          New York, NY 10001-2157
                            +1 212 479 6610 office
                             +1 212 479 6275 fax

            *Certified Information Privacy Professional/United States


                                 May 28, 2020
         Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 2 of 63




                         TABLE OF CONTENTS

Section A:   Introduction…………………………………………………….4-5

Section B:   Summary of Findings…………………………………………..5-8

Section C:   Recommendations………………………………………………8-9

Section D:   Non-Bankruptcy Laws………………………………………….9-12

Section E:   Debtors’ Privacy Policies
             And Privacy Practices…………………………………………..12-13

Section F:   Bankruptcy Code Section 332…………………………………..13-14




                                                                       2
       Case 20-10475-BLS   Doc 550    Filed 05/29/20    Page 3 of 63




                        TABLE OF EXHIBITS


EXHIBIT A             Debtors’ Privacy Statements

EXHIBIT B             FTC v. Toysmart.com: [Proposed] Stipulation and Order
                      Establishing Conditions on Sale of Customer Information




                                                                                3
              Case 20-10475-BLS              Doc 550        Filed 05/29/20          Page 4 of 63




Boris Segalis, Esq., CIPP/US, the Consumer Privacy Ombudsman (“Ombudsman”), duly
appointed pursuant to Section 332 of the Bankruptcy Code, 1 respectfully submits this
Report of the Consumer Privacy Ombudsman (“Report”) on the above captioned matter
to the Court and states:

Section A: Introduction

      1.       On or about May 16, 2020, the Court directed the appointment of a Consumer
               Privacy Ombudsman. Dkt. No. 504.

      2.       On or about May 18, 2020, the United States Trustee filed the Notice of
               Appointment of Consumer Privacy Ombudsman. Dkt. No. 518.

      3.       On May 20, 2020, at a telephonic hearing, the Ombudsman orally provided a
               preliminary recommendation to the Court regarding the transfer of Personally
               Identifiable Information (or “PII”) to Purchaser. The Ombudsman has now
               duly prepared his final recommendations in this Report in accordance with
               Section 363(b)(1)(B) of the Bankruptcy Code to assist the Court in its
               consideration of the facts, circumstances, and conditions of the sale by
               Craftworks Parent, LLC, et al. (together, the “Debtors”) of the PII that
               Debtors have collected. 2

      4.       The purpose of this Report is to provide the Court with the information
               specified in Section 332(b) of the Bankruptcy Code and to assist the Court in
               understanding the “applicable non-bankruptcy law” referenced in Section
               363(b)(1)(B)(ii) of the Bankruptcy Code. 3

      5.       In preparing this Report, the Ombudsman has relied upon and reviewed,
               among other things, the following:

                  a. Debtors’ websites, mobile applications, and privacy policies attached in
                     Exhibit A hereto;

1
    11 U.S.C. § 332 (2009).
2
    ‘[P]ersonally identifiable information’ means-
    (A) if provided by an individual to the debtor in connection with obtaining a product or a service from
      the debtor primarily for personal, family, or household purposes—
    (i) the first name (or initial) and last name of such individual, whether given at birth or time of adoption
       or resulting from a lawful change of name;
    (ii) the geographic address or a physical place of residence of such individual….”
    11 U.S.C. § 101 (41A).
3
    11 U.S.C. § 332. Pursuant to the Bankruptcy Code, the Consumer Privacy Ombudsman may provide
    this Court with information relating to (1) Debtors’ privacy policies; (2) the potential losses or gains of
    privacy to consumers if a sale or lease is approved by the Court; (3) the potential costs or benefits to
    consumers if a sale or lease is approved by the Court; and (4) the potential alternatives that would
    mitigate potential privacy losses or potential costs to consumers.



                                                                                                                   4
         Case 20-10475-BLS         Doc 550     Filed 05/29/20     Page 5 of 63




            b. Telephone interviews with Debtors’ Counsel and Debtors’
               representatives with knowledge of Debtors’ PII privacy practices;
            c. Telephone interviews with Purchaser’s Counsel with knowledge of
               Purchaser’s data use and privacy commitments;
            d. The Asset Purchase Agreement between Debtors and Purchaser, dated
               May 4, 2020;
            e. Applicable United States federal and state privacy laws, regulations,
               enforcement actions, guidance and industry best practices.

Section B: Findings

Based upon the above investigation, it is the understanding of the Ombudsman that:

   6.      Debtors were one of the U.S. leading operators and franchisors of steakhouses
           and brewery and craft-beer focused casual dining restaurants (each brand, a
           “Restaurant” and, collectively, “Restaurants”), with 338 locations in 39 States
           and the District of Columbia and abroad in Taiwan.

   7.      Restaurants include:

            a.   Logan’s Roadhouse,
            b.   Old Chicago Pizza & Taproom (“Old Chicago”),
            c.   Gordon Biersch Brewery Restaurant (“Gordon Biersch”),
            d.   Rock Bottom Restaurant and Brewery (“Rock Bottom”),
            e.   Big River Grille & Brewing Works (“Big River”),
            f.   ChopHouse & Brewery (“ChopHouse”),
            g.   A1A Ale Works Restaurant and Taproom (“A1A Ale Works”),
            h.   Ragtime Tavern Seafood and Grille (“Ragtime”), and
            i.   Seven Bridges Grille and Brewery (“Seven Bridges”).

   8.      In connection with operating and promoting their Restaurants, Debtors have
           collected PII from and about consumers, including through in-person and
           telephone interactions, point-of-sale terminals, Debtors’ and third-party
           websites and mobile applications, social media platforms and other third
           parties. As further described in Debtors’ relevant privacy policies and as
           represented by Debtors in telephone interviews, Debtors have collected, used,
           disclosed and otherwise processed the PII to facilitate Restaurants’ operations,
           including in-store and mobile purchases; Restaurants’ rewards and loyalty
           programs; contests, sweepstakes, surveys and other promotions; consumer
           inquiries, including table and event reservations; email sign-ups; and other
           programs.

   9.      Social Media Platforms. Debtors utilize Facebook, Instagram, and Twitter to
           host Restaurant pages. Among other purposes, Debtors use the social media
           presence to invite consumers to sign up to receive marketing emails and to
           participate in promotions. The amounts and types of information that Debtors


                                                                                          5
      Case 20-10475-BLS         Doc 550      Filed 05/29/20     Page 6 of 63




       collected in connection with this social media presence, and Debtors’ use,
       retention and disclosure of the information are governed by those platforms’
       terms and conditions. The Ombudsman understands that Debtors have
       collected, used and otherwise processed PII from the platforms in compliance
       with relevant platform rules.

10.    Third-Party Delivery and Reservation Platforms. Debtors utilize a number
       of third-party platforms to process food delivery orders and table reservations
       for Restaurants, including Olo, DoorDash, Grubhub, PostMates, Uber Eats,
       OpenTable, and Resy. The amounts and types of PII that Debtors collected in
       connection with their use of such third-party services, and Debtors’ use,
       retention and disclosure of the information may be governed by those
       platforms’ terms and conditions, and/or Debtors’ agreements with such third-
       party providers. The Ombudsman understands that Debtors have collected,
       used and otherwise processed PII from these platforms in compliance with
       relevant platform requirements and agreements.

11.    Privacy Policies. Debtors have published privacy policies on websites and
       mobile applications associated with Restaurants. A number of the privacy
       policies, as set out below, state that PII “is not sold or otherwise transferred
       outside the company,” while other privacy policies explain that PII may be
       shared in the event of an acquisition. Specifically:

        a. The privacy policies for the following Restaurants – available via the
           Restaurants’ websites and/or mobile applications – describe the
           possibility of the disclosure of PII in the event of a corporate transaction,
           specifically stating that:

                (1) “We may disclose Personal Information … to any buyer or
                    successor in the event of a merger, reorganization, dissolution, or
                    other sale or transfer of title.” – Logansroadhouse.com.

                (2) “[We may share information about you with a] third party who
                    acquires any part of Craftworks or any of its Affiliates, whether
                    such acquisition is by way of merger, consolidation or purchase
                    of all or a substantial portion of our assets.” – Oldchicago.com.

                (3) “We may disclose or share your information as follows: …
                    Merger or Acquisition: A third party who acquires any part of
                    Craftworks or any of its Affiliates, whether such acquisition is by
                    way of merger, consolidation or purchase of all or a substantial
                    portion of our assets.” – Gordonbierschrestaurants.com (this
                    site and affiliated app serve the Gordon Biersch brand, as
                    well as the joint rewards program for Gordon Biersch, Big
                    River, A1A Ale Works, Ragtime, and Seven Bridges).




                                                                                          6
            Case 20-10475-BLS           Doc 550    Filed 05/29/20     Page 7 of 63




                        (4) “We may disclose or share your information as follows: …
                            Merger or Acquisition: A third party who acquires any part of
                            Craftworks or any of its Affiliates, whether such acquisition is by
                            way of merger, consolidation or purchase of all or a substantial
                            portion of our assets.” – Rockbottom.com.

                b. The privacy policies for the following Restaurants – available via the
                   Restaurants’ websites and/or mobile applications – represent that PII
                   would not be sold or transferred outside the company, specifically
                   stating that “Personally identifiable information that may be collected in
                   connection with visitors is retained by CraftWorks Restaurants &
                   Breweries, Inc., and is not sold or otherwise transferred outside the
                   company.” – Bigrivergrille.com, Chophouse.com, A1aaleworks.com,
                   Ragtimetavern.com, and 7bridgesgrille.com.

                c. The website which serves CraftWorks Holdings as well as gift card
                   purchases for all of Restaurants – Craftworksrestaurants.com – does
                   not provide a link to a privacy policy.

                d. In addition to the representation of non-disclosure of personal
                   information in some of the Restaurants’ privacy policies, these single-
                   paragraph policies do not appear to describe the relevant Restaurants’
                   privacy practices with the level of detail that is consistent with
                   applicable legal requirements and best practices, including FTC’s
                   Section 5 enforcement precedent, as well as the California Online
                   Privacy Protection Act (“CalOPPA”) 4 and the California Consumer
                   Privacy Act (“CCPA”), 5 to the extent applicable. In addition, the longer,
                   more detailed privacy policies serving brands such as Logan’s
                   Roadhouse, Old Chicago, Rock Bottom and Gordon Biersch may not
                   provide the information required by the CCPA, to the extent the CCPA
                   is applicable to those policies.

      12.     Debtors maintain PII in a number of databases, hosted by Debtors and by third
              parties on Debtors’ behalf.

      13.     DBFLF CFTWE Holdings, L.P. (“Purchaser”) has proposed to purchase
              Debtors’ assets, as set forth in the Asset Purchase Agreement, Dkt. No. 336-1.
              The proposed purchase includes personal information about Debtors’
              customers. Purchaser intends to continue operating Debtors’ business,
              including up to approximately 250 Restaurants in substantially the same
              manner as Debtors.

      14.     Debtors and Purchaser have represented in the relevant part of the Asset
              Purchase Agreement, including Section 6.11, that Purchasers – in using,

4
    Cal. Bus. & Prof. Code §§ 22577 – 22579.
5
    Cal. Civil Code §§ 1798.100 - 1798.199.



                                                                                             7
         Case 20-10475-BLS         Doc 550      Filed 05/29/20     Page 8 of 63




          sharing, protecting and otherwise processing PII – will employ appropriate
          security controls and procedures (technical, operational and managerial) to
          protect PII, and abide by all applicable laws and regulations with respect to
          PII. Additionally, absent a consumer’s express consent received after
          adequate notice, Purchaser has committed to: (a) abide by the Debtors’
          privacy policies and privacy-related covenants made in Debtors’ terms of
          service that were in effect as of the Petition Date, (b) respect prior requests of
          customers to opt out of receipt of marketing messages (to the extent Debtors
          make Purchaser aware of such requests; provided that Purchaser shall seek to
          obtain such information from Debtors), and (c) use PII only for purposes of
          continuing business operations and continuing to provide similar goods and
          services to consumers, including marketing the products and services related
          to the Purchased Assets.

Section C: Recommendations

   15.    Based upon the foregoing paragraphs 1-14, the Ombudsman respectfully
          submits the following recommendations to the Court (and for the purposes of
          clarity, to the extent that any ambiguities exist as between these
          recommendations and the rest of the Report, these recommendations govern):

           a. The Court should find that Purchaser is a Qualified Purchaser because
              Purchaser intends to operate Debtors’ business in substantially the same
              manner as Debtors, and has made certain privacy-related commitments,
              as discussed above, including in Section 6.11 of the Asset Purchase
              Agreement.

           b. The Court should approve the transfer of the PII from Debtors to
              Purchasers without requiring Debtors or Purchasers to provide to
              consumers additional notice of the transfer or offering consumers the
              right to opt out of such transfer, provided that Purchasers abide by the
              recommendations set forth in this Report.

           c. The Court should allow Purchasers to use, disclose, maintain and
              otherwise process PII for the purposes of operating Restaurants, as set
              out in the relevant Restaurants’ privacy policies. Where the privacy
              policies do not describe Restaurants’ privacy practices in appropriate
              detail (see paragraph 11 above), the Court should allow Purchasers to
              use, disclose, maintain and otherwise process PII as reasonably
              necessary to operate the relevant Restaurants.

           d. The Court should require Purchaser, within 90 days of the Closing Date,
              to use its commercially reasonable efforts to:

                   (1) Update all surviving privacy policies, including without
                       limitation the privacy policies for Bigrivergrille.com,



                                                                                           8
         Case 20-10475-BLS        Doc 550     Filed 05/29/20     Page 9 of 63




                       Chophouse.com, A1aaleworks.com, Ragtimetavern.com,
                       7bridgesgrille.com, and Craftworksrestaurants.com, to accurately
                       and completely describe the Restaurants’ privacy practices, in
                       compliance with Section 5 of the FTC Act and The Federal
                       Trade Commission’s Section 5 enforcement precedent,
                       CalOPPA, CCPA, and applicable foreign data protection laws.
                       To the extent that updates to privacy policies would result in
                       material, retroactive changes to the description of the
                       Restaurants’ privacy practices, the Purchasers should be required
                       to notify consumers via a short statement on each Restaurant’s
                       website, an email to each consumer whose email address is
                       currently held by Debtors, and, where feasible, an in-app push
                       notification. Purchasers should be required to then give
                       consumers the opportunity to opt out of updated privacy policies
                       (to the extent the policies contain material, retroactive changes)
                       and delete the Restaurant accounts and information for any
                       objecting consumers, except where applicable law would require
                       Restaurants to retain the PII.

                   (2) Ensure that all relevant Restaurants websites and mobile
                       applications link to the relevant privacy policies and privacy
                       choices to which consumers may be entitled.

                   (3) Verify that the PII is protected using appropriate administrative,
                       technical and physical information security safeguards, in
                       compliance with applicable federal, state and foreign legal
                       requirements.

           e. The Court should require Purchaser – within 100 days of the Closing
              Date – to file with the Court a statement under oath that Purchaser has
              used its commercially reasonable efforts to comply with the
              requirements set out in this Report. If Purchaser is unable to comply
              with any such requirements, Purchaser shall list and provide an
              explanation for any areas of non-compliance.

Section D: Non-Bankruptcy Laws

                        Applicable Consumer Privacy Laws

   16.    In the United States, the privacy of consumer PII is governed by a
          combination of FTC enforcement against unfair or deceptive trade practices
          under Section 5 of the FTC Act, industry sector-specific statutes such as the
          Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and
          Title V of the Gramm-Leach-Bliley Act (“GLBA”), and state laws and
          regulations. The PII maintained by Debtors does not include information that
          is subject to such federal industry-specific requirements, but this information



                                                                                            9
             Case 20-10475-BLS            Doc 550       Filed 05/29/20        Page 10 of 63




               still remains subject to the FTC’s Section 5 jurisdiction. In addition, to the
               extent PII maintained by Debtors is used for telemarketing or mobile
               marketing via SMS, such use may be subject to the requirements of the
               Telephone Consumer Protection Act (“TCPA”). In addition, the PII at issue
               here is likely subject to the requirements of state laws, including the CalOPPA
               and the CCPA.

                                          U.S Laws and Cases

       17.     The FTC Act – Section 5 of the FTC Act declares unfair or deceptive
               practices in commerce as unlawful. 6 To determine whether this prohibition
               against deceptive trade practices has been violated, the FTC will first identify
               what “express claims” and “implied claims” have been made by a company. 7
               An “express claim” refers to a factual assertion made in an advertisement or
               promotion or other publicly available statement such as a corporate policy. 8
               An “implied claim” refers to the net impression conveyed by all elements of a
               company’s policies or statements, “including an evaluation of such factors as
               the entire document, the juxtaposition of various phrases in the document, the
               nature of the claim, and the nature of the transactions.” Section 5 of the FTC
               Act is violated when an express or implied claim is “likely to affect a
               consumer’s choice or conduct regarding a product” and is “likely to mislead
               reasonable consumers under the circumstances.” 9 In addition, an act or
               practice may be considered “unfair” under the FTC Act, if it causes, or is
               likely to cause, substantial injury to consumers that is not outweighed by
               countervailing benefits to consumers or competition and is not reasonably
               avoidable by consumers. 10

       18.     The FTC has applied the prohibition found in Section 5 of the FTC Act
               against deceptive acts and practices to corporate privacy statements made on
               the Internet and elsewhere in more than a dozen consent orders. 11

6
     15 U.S.C. §45.
7
     FTC Policy Statement on Deception, appended to Cliffdale Associates, Inc., 103 FTC 110, 174 (1984),
      available at http://www.ftc.gov/bcp/policystmt/ad-decept.htm.
8
     Id.
9
     Id.
10
     See generally, FTC Policy Statement on Unfairness, appended to International Harvester Co., 104 FTC
     949, 1070 (1984) available at http://www.ftc.gov/bcp/policystmt/ad-unfair.htm.
11
     See e.g., United States v. Choice Point, Inc., Stipulated Final Judgment and Order (N.D. Ga 2006)
     available at http://www.ftc.gov/os/caselist/choicepoint/0523069stip.pdf; In the Matter of Vision I
     Properties d/b/a/ CartManager International, Agreement Containing Consent Order (FTC 2004)
     available at http://www.ftc.gov/os/caselist/0423068/050310agree0423068.pdf; In the Matter of Petco
     Animal Supplies, Inc., Decision and Order (FTC 2005) available at
     http://www.ftc.gov/os/caselist/0323221/050308do0323221.pdf; In the Matter of Gateway Learning
     Corp., Decision and Order (FTC 2004) available at
     http://www.ftc.gov/os/caselist/0423047/040917do0423047.pdf; In the Matter of Tower Records,
     Decision and Order (FTC 2004) available at



                                                                                                           10
             Case 20-10475-BLS             Doc 550       Filed 05/29/20        Page 11 of 63




       19.      The Order in Toysmart 12 has particular significance in the present case, as it
                brought about the amendment to the Bankruptcy Code that now requires the
                appointment of the Consumer Privacy Ombudsman in certain circumstances.
                See Exhibit B.

       20.      The Privacy Policy Enforcement in Bankruptcy Act (“PPEBA”) changed the
                Bankruptcy Code by amendment to create the position of Consumer Privacy
                Ombudsman and to provide for his/her appointment in certain proceedings.

       21.      This amendment to the Bankruptcy Code was the direct result of the FTC
                action against Toysmart and incorporated aspects of the [Proposed]
                Stipulation and Order from that case.

       22.      Toysmart was a company engaged in the advertising, promotion and sale of
                toys online. In the course of Toysmart’s business, it collected PII from its
                consumers. This consumer information included names, addresses, billing
                information and shopping preferences. Toysmart’s website’s privacy policy
                represented that Toysmart never shared consumer information with third
                parties. 13 Toysmart filed for bankruptcy protection and, as part of the
                bankruptcy process, sought to sell the PII in contravention to its privacy
                policy. The FTC sued Toysmart for deceptive trade practices under Section 5
                of the FTC Act, in addition to violating the Children’s Online Privacy
                Protection Act.

       23.      The FTC and Toysmart entered into a [Proposed] Stipulation and Settlement
                that would have enabled Toysmart to sell its consumer PII under certain
                conditions. However, forty-six states’ Attorneys General objected, stating that


      http://www.ftc.gov/os/caselist/0323209/040602do0323209.pdf; In the Matter of Guess?, available at
      https://www.ftc.gov/enforcement/cases-proceedings/022-3260/guess-inc-guesscom-inc-matter; In the
      Matter of Educational Research center of American, Inc and Student Marketing Group, Inc., Decision
      and Order, (FTC 2002) available at http://www.ftc.gov/os/2003/01/ercaconsent.htm; In the Matter of the
      National Research Center for College and University Admissions, Inc., Decision and Order (FTC 2003)
      available at http://www.ftc.gov/os/2003/01/nrccuamuncedo.htm; In the Matter of Microsoft
      Corporation, Decision and Order (FTC 2002) available at https://www.ftc.gov/enforcement/cases-
      proceedings/012-3240/microsoft-corporation-matter; In the Matter of Eli Lilly and Company, Decision
      and Order (FTC 2002) available at http://www.ftc.gov/os/2002/05/elilillydo.htm; FTC v.
      Reverseauction.com, Inc., Decision and Order (FTC 2002) available at
      https://www.ftc.gov/enforcement/cases-proceedings/reverseauctioncom-inc; In the Matter of Liberty
      Financial Col, Decision and Order (FTC 1999) available at
      http://www.ftc.gov/os/2000/01/libertyconsent.htm; In the Matter of Geocities Decision and Order (FTC
      1999) available at https://www.ftc.gov/enforcement/cases-proceedings/982-3015/geocities.
12
     See Stipulation and [Proposed] Order Establishing Conditions on Sale of Customer Information, Civil
     Action No. 00-13995 (Bkr. D. Mass 2000) available at
     https://www.ftc.gov/sites/default/files/documents/cases/toysmarttbankruptcy.1.htm, attached hereto as
     Exhibit B.
13
     Id.



                                                                                                             11
            Case 20-10475-BLS             Doc 550       Filed 05/29/20        Page 12 of 63




               the word “never” in the privacy policy meant never and therefore Toysmart
               should not be permitted to sell its consumer PII under any circumstances.

      24.      Although Toysmart liquidated and never sold consumers’ PII, the value of the
               Toysmart case is that the FTC established the criteria to determine the
               propriety of the transfer of customer PII in a bankruptcy proceeding.

      25.      In relevant part, the [Proposed] Stipulation and Settlement provided that
               Toysmart’s customers’ PII would be sold only to a “Qualified Purchaser,” an
               entity that (a) concentrates in the same business and market as Toysmart; (b)
               expressly agrees to be Toysmart’s successor-in-interest as to the customer
               information; [and] (c) agrees to be responsible for any violation of that policy
               following the date of purchase. 14

                                               Applicable State Laws

      26.      The PII maintained by Debtors pertains to consumers in many U.S. states.

      27.      CalOPPA requires an operator of commercial websites that collect personally
               identifiable information through the Internet about individual consumers
               residing in California to post a privacy policy on the website that (a) identifies
               the categories of personal information that the operator collects through the
               website and the categories of third parties with whom the operator may share
               that personal information; (b) provides a description of the process for the
               consumer to request changes to the consumer’s information to the extent the
               operator provides for such process; (c) describes the process by which the
               operator notifies consumers of material changes to the operator’s privacy
               policy; and (d) identifies the privacy policy’s effective date. 15 CalOPPA has
               had the effect of a nationwide requirement to post a privacy policy for any
               online business that extends its operations to California.

      28.      The CCPA offers consumers a set of core rights with respect to the personal
               information collected by certain businesses, including: (a) the right to know
               what personal information is collected and disclosed; (b) the right to object to
               the sale of personal information; (c) the right to deletion of personal
               information; and (d) the right to non-discrimination should a consumer choose
               to exercise their rights.

Section E: Debtors’ Privacy Policies and Privacy Practices




14
     See Stipulation and [Proposed] Order Establishing Conditions on Sale of Customer Information, Civil
     Action No. 00-13995 (Bkr. D. Mass 2000) available at
     https://www.ftc.gov/sites/default/files/documents/cases/toysmarttbankruptcy.1.htm.
15
     Cal. Bus. & Prof. Code §§ 22575.



                                                                                                           12
         Case 20-10475-BLS        Doc 550      Filed 05/29/20      Page 13 of 63




   29.    Debtors’ privacy policies and privacy statements are discussed in Section B
          above. While some of Debtors’ Restaurants’ privacy policies explicitly
          address the transfer of PII to a third party in connection with a sale of assets or
          other corporate transaction, others explicitly state that no data will be
          transferred to third parties.

Section F: Bankruptcy Code § 332

                               Factors to be Considered

   30.    The Bankruptcy Code §332 provides that the Ombudsman “…shall provide to
          the court information to assist the court in its consideration of the facts,
          circumstances, and conditions of the proposed sale …of personally
          identifiable information under section 363(b)(1)(B). Such information may
          include the presentation of:

                   (1) the debtor’s privacy policy;
                   (2) the potential losses or gains or privacy to consumers if such sale
                       …is approved by the court;
                   (3) the potential costs or benefits to consumers if such sale …is
                       approved by the court; and
                   (4) the potential alternatives that would mitigate potential privacy
                       losses or potential costs to consumers.”

   31.    Debtors’ Privacy Policies: While the transfer of PII is not consistent with
          some of the Restaurants’ privacy policies, Purchaser has committed to
          continue to operate the Restaurants in materially the same manner as Debtors
          and to continue to abide by the Restaurants’ privacy policies and
          commitments. Consumers will continue interacting with the Restaurants on
          the same conditions as they have under Debtors’ ownership, and the
          Purchasers’ processing of PII – subject to compliance with the
          recommendations in the Report – will continue to be consistent with
          consumers’ reasonable expectations. Therefore, Debtors’ privacy policies
          pose no material barrier to transfer.

   32.    Potential Losses or Gains of Privacy to Individuals Who Provided PII:
          The contemplated transfer of PII is unlikely to have a material impact on
          consumers because Purchasers will continue to operate Restaurants in
          materially the same manner as Debtors and to continue to abide by the
          Restaurants’ privacy policies and commitments. The Ombudsman, therefore,
          has no reason to believe that the proposed transfer of PII would result in loss
          of privacy or other loss or costs to the consumers who provided their PII to
          Debtors. Furthermore, Purchasers are committing to update Restaurants’
          privacy policies to comply with applicable law, which would result in more
          fulsome disclosures of privacy practices to the benefit of the consumers.




                                                                                          13
      Case 20-10475-BLS       Doc 550      Filed 05/29/20     Page 14 of 63




33.    Potential Costs or Benefits to Individuals Who Provided PII: The
       proposed acquisition of Debtors’ PII by Purchasers is likely to be beneficial to
       consumers. The Ombudsman understands that Debtors’ Restaurants have
       served customers across the country for years, and these consumers have
       benefited from discounts, rewards, and promotions all enabled by marketing
       and loyalty program initiatives that leverage PII. The transfer of PII to
       Purchaser would allow Purchaser to continue offering such perks to
       customers, maintaining the goodwill between consumers and the CraftWorks
       brands.

34.    Potential Alternatives that Would Mitigate Potential Privacy Losses or
       Costs to Individuals Who Provided PII: Assuming that Purchaser will
       comply with the recommendations set forth in this Report, the Ombudsman
       does not believe that consumers will suffer losses or costs as a result of the
       transfer of their PII to Purchaser. Accordingly, the Ombudsman does not
       believe that an alternative is necessary under the circumstances. In any event,
       the Ombudsman does not believe there is an alternative that would provide a
       more balanced approach to the concerns of consumer privacy, than the path
       proposed in the Report.




       Dated: May 28, 2020               BY:
                                         Boris Segalis, Esq., CIPP/US
                                         Partner, Cooley LLP




                                                                                    14
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 15 of 63




            Exhibit A
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 16 of 63




    Logansroadhouse.com Privacy Policy
               Case 20-10475-BLS       Doc 550     Filed 05/29/20    Page 17 of 63



Logan's Roadhouse Privacy Policy
   logansroadhouse.com/privacy



Privacy Policy
PRIVACY POLICY FOR LOGANSROADHOUSE.COM LAST UPDATED January 18, 2017


1. WELCOME
Logan’s Roadhouse, Inc. (“We,” “Us,” “Our,” or “Logan’s”) operates this website,
http://www.logansroadhouse.com/ (“Site”). This Privacy Policy (“Privacy Policy”) is applicable
to you (“User,” “You,” or “Your”). This Privacy Policy informs all Users of Our practices of
collecting, maintaining, using, disclosing, and protecting User information. This Privacy
Policy is effective upon Your access and use of Our Site, and the terms that follow describe
the type(s) of information that We may collect from You or that You may provide when You
visit and use this Site. All Users should read this Privacy Policy carefully before using the Site.
By accessing and/or using the Site, You accept and agree to be bound by this Privacy Policy
and Our “Terms of Use,” found at http://www.logansroadhouse.com/terms, which are
hereby incorporated by reference. If You do not agree to be bound by this Privacy Policy,
then do not use this Site. Note that this Privacy Policy may change from time to time, and
Your continued use of the Site, after We have made changes to the terms, is considered
acceptance of those changes. It is Your responsibility to check this Privacy Policy for
updates.


2. COPPA COMPLIANCE NOTICE
This Site is intended as a general audience commercial website. It is not directed to children.
Children are not eligible to utilize the services within this Site. We do not knowingly collect,
nor do we seek nor intend to collect, any information personal, or otherwise, from children
under the age of thirteen (13) years old. For more information about the Children’s Online
Privacy Protection Act (“COPPA”), which applies to websites that direct their services to
children under the age of thirteen (13), please visit the Federal Trade Commission’s website
https://www.ftc.gov/tips-advice/business-center/guidance/complying-coppa-frequently-
asked-questions.


3. INFORMATION WE COLLECT AND HOW WE COLLECT IT
We obtain information about Users of the Site in order to conduct Our business, to develop
comprehensive Site statistics, to serve Our customers better, and for other business-related
purposes.
                                                                                                      1/6
             Case 20-10475-BLS      Doc 550    Filed 05/29/20   Page 18 of 63

          We collect information about Users, including but not limited to: (a) use of the
          Site that does not identify an individual User, (b) Internet connections, (c)
          computer equipment, (d) web browsers, (e) websites visited before entering Site,
          (f) websites visited after leaving Site, (g) IP addresses, and (f) other similar
          information about traffic and usage, collectively “Non-Personal Information.”

          We also collect information that You provide to Us through forms on this Site, for
          example, when You fill out our “Join the Club” form, when you fill out our
          “Contact Us” form, or when you complete the information required to purchase
          a “Logan’s Roadhouse® Gift Card.” We also collect information through any
          correspondence that You provide to Us whether through standard mail, e-mail,
          or phone call(s). Information that You provide might include, but is not limited to
          the following: (a) first and last names, (b) demographic information, (c) mailing
          address, (d) e-mail address, (e) phone number, (f) credit card number, and (g)
          other information, collectively “Personal Information.”

          We collect information automatically, as You navigate to, through, and away
          from Our Site. The information We collect automatically may be aggregated with
          other Users’ information. It may also be combined with associated Personal
          Information that You provide directly to Us or that We receive from third parties.


4. TECHNOLOGY RELATED TO INFORMATION COLLECTION
Cookies, Anonymous Identifiers, Web Beacons, and Other Internet Tracking Technology. We
utilize Cookies, Anonymous Identifiers, Web Beacons, and other Internet tracking
technology to collect information from Your computer.

          A “Cookie” is a data file that is created and stored on Your computer’s hard drive
          when You visit Our Site. An “Anonymous Identifier” is a random string of
          characters that is used for similar reasons as Cookies.

          We use Cookies and Anonymous Identifiers to become more familiar with Users
          through the study of analytics. Some portions of this Site require the use of
          Cookies for proper function. Anonymous Identifiers can be used where Cookie
          technology is not available. You may refuse to accept Cookies by activating the
          appropriate setting on Your web browser. If You select this setting, You may be
          unable to access certain parts of Our Site. Unless You have adjusted Your
          browser setting so that it will refuse Cookies, We will issue Cookies when You
          direct Your browser to our Site.




                                                                                                2/6
              Case 20-10475-BLS      Doc 550    Filed 05/29/20   Page 19 of 63

           A “Web Beacon” is an object embedded into a web page or an e-mail that collects
           various data. A Web Beacon is known by several common terms, such as a web
           bug, tag, page tag, tracking bug, tracking pixel, pixel tag, web pixel, targeting
           pixel, re-targeting pixel, and clear gif. A Web Beacon functions similarly to a
           Cookie and can allow Us to learn more about a User’s behaviors, actions, and
           preferences. When used within e-mail, for example, a Web Beacon can track
           whether a User opens a message, clicks on a link within the e-mail, and similar
           actions. We also use other, similar Internet tracking technology to monitor a
           User’s actions coming to Our Site, moving through Our Site, and after leaving
           Our Site.


5. THIRD-PARTY SERVICES RELATED TO INFORMATION
COLLECTION
Google Analytics. We have enabled Google Analytics to collect data about our traffic through
the use of Google Advertising Cookies and other Anonymous Identifiers. We use Google
Analytics Cookies and other Cookies to compile data to better understand Users and
provide Users with a more tailored experience. You can opt out of Google Analytics by
visiting Google’s Opt-Out Browser Add-on website.

Google AdWords. We use Google AdWords to provide advertisements across the Internet
that direct Users to Our Site. We might also utilize Google’s remarketing technology that
enables Users who have shown interest in Our Site to see targeted advertising on sites
associated with the Google network. These ads are typically displayed using Cookie
technology. You can learn more about Google’s use of Cookies and how to manage your
“Ads Settings,” by visiting Google’s Ads Settings website. Facebook. We use Facebook’s
marketing software and technology, such as the Facebook Pixel, to advertise to Our Users
and to monitor their interests in Our products and services. You can learn more about
Facebook’s privacy and data management policies at its website.

Twitter. We use Twitter’s marketing software and technology, such as the Twitter tracking
pixel, to advertise to Our Users and to monitor their interests in Our products and services.
You can learn more about Twitter’s Support Page at its website.

Emma. We use Emma to manage our “Logan’s Roadhouse® Club” subscriptions and related
promotions. We use Emma’s e-mail marketing services to send mass communication e-
mails to Users. We track how Users open these e-mails and what links they click so that We
can better serve customers with products and information that they find relevant. When
You “subscribe” to the Club mailing list, You agree to receive e-mail advertisements and
other information from Us. Upon receiving an e-mail from Us, You may choose to opt-out of
future e-mail messages, in accordance with the CAN-SPAM Act of 2003 by clicking the opt-
out or unsubscribe option at the bottom of Our e-mails and following Emma’s simple opt-
                                                                                                3/6
              Case 20-10475-BLS     Doc 550    Filed 05/29/20   Page 20 of 63

out procedure. We also monitor Our customer’s preferences through Emma’s software and
integrations with Our social media platforms and this Site. You can learn more about
Emma’s privacy policies by visiting its website.

ServiceCheck. We use ServiceCheck to facilitate and enhance Our customer service
communications. We receive customer feedback through the ServiceCheck software, and
We monitor Our customer’s preferences through ServiceCheck’s software and integrations
with Our social media platforms and this Site. You can learn more about ServiceCheck by
visiting its website.

OTHER

Third-Party Use of Cookies and Other Tracking Technologies. In addition to the applications
listed above, there might be other content or applications on this Site served by third-
parties, including advertisers, ad networks and servers, social media websites, content
providers, and application providers. These third parties may use Cookies alone or in
conjunction with Web Beacons or other Internet tracking technologies to collect information
about You when You use Our Site. The information they collect may be associated with Your
Personal Information or they may collect information, including Personal Information, about
Your online activities over time and across different websites and other online services. We
do not control these third parties’ tracking technologies or how they may be used. You can
learn more about opting out of third-party vendors’ use(s) of Cookies by visiting the
“Network Advertising Initiative” website http://www.networkadvertising.org/choices/.


6. HOW WE USE YOUR INFORMATION
We collect and processes information about Users in order to conduct business, to inform
and make available products and services that may be of interest to Users, and for the
development of web statistics and User profiles. For example, We might make use of User
information to enhance, improve, operate, maintain, and update this Site (including but not
limited to, Our programs, Our services, and Our systems). We might utilize User information
to prevent fraudulent use of this Site, or to maintain a record of Our relationship,
interactions, and transactions with You. The information Users provide will be used to
contact Users from time to time, for example to notify a User about functionality changes to
the Site or terms changes to this Policy, and to offer goods or services that Users may find
helpful (provided the User has not opted out of receiving such notices). We also use Your
information to:

           Deliver any products or services requested by You

           Manage and attend to Our relationship with You

           Research, analyze, study, and review Your use of Our products or services
                                                                                               4/6
              Case 20-10475-BLS       Doc 550    Filed 05/29/20    Page 21 of 63

            Communicate with You

            Develop and deliver targeted advertisements to Users

            Measure, assess, analyze, and review the efficacy of Our advertising, this Site’s
            content, Our services and products, and other related assessments

            Perform Our obligations and enforce Our rights

            Fulfill any other purpose for which You have consented and have provided
            information to Us


7. DISCLOSURE AND EXCHANGE OF INFORMATION
You may elect to provide information on Our Site for the purposes of making a product
purchase. You may provide information on Our Site for the purposes of obtaining more
information or product promotions from Us. When You purchase a “Physical Gift Card” or
when you buy an “E-Gift Card,” when you send Your information to us through the “Join Our
Club” form, or when You enter Your information into the “Contact Us” form, You are
consenting to release any provided information and/or data to Us or to a third party.
Likewise, by submitting Your information through Our Site, You are consenting to receive e-
mail information from Us. We reserve the right to disclose Your information in accordance
with our business standards and business judgment. We may disclose aggregated
information about You without restriction. We may disclose Personal Information that We
collect and/or that You provide to any of our affiliates, to third-party contractors and service
providers with whom We have contractual relationships, to other third parties that We hire
to serve Our business’ interests, and/or to any buyer or successor in the event of a merger,
reorganization, dissolution, or other sale or transfer of title. We may disclose any of Your
information in order to comply with any court order, law, legal demand, or legal process,
including to respond to any government or regulatory request.


8. CALIFORNIA USERS
California Civil Code Section § 1798.83 permits Users of this Site who are California
residents to request certain information regarding Our disclosure of Personal Information
to third parties for their direct marketing purposes (namely, a list of what Personal
Information (if any) We have disclosed to third parties for direct marketing purposes in the
preceding calendar year and the names and addresses of those third parties). If You are a
California resident, and You would like to make such a request, please send an e-mail to
marketing@logansroadhouse.com. You may also write a letter to: ATTENTION: California
“Shine the Light Law” Logan’s Roadhouse, Inc. 3011 Armory Drive, Suite 300 Nashville, TN
37204

                                                                                                   5/6
              Case 20-10475-BLS       Doc 550    Filed 05/29/20   Page 22 of 63


9. DATA SECURITY
Although Logan’s uses reasonable security measures, designed to protect Your Personal
Information, no data security measures are guaranteed to be completely effective. We are
not responsible for any circumvention of security or privacy measures deployed on this Site.
Furthermore, it is common knowledge that transmission of information via the Internet is
not wholly secure, and We cannot guarantee the security of Your Personal Information
transmitted to Our Site. Any transmission of Personal Information is at Your own risk. By
continuing to use this Site, You acknowledge and accept these risks.


10. CHANGES TO THIS PRIVACY POLICY
As iterated above, We will make changes to this Privacy Policy from time to time. It is Our
custom to provide notification on this page when We make material changes. The date that
this Privacy Policy was last revised is identified at the top of the page. You are responsible
for ensuring that You periodically visit Our Site and this Privacy Policy to check for any
changes.


11. CONTACT US
To ask questions or comment about this Privacy Policy, You may contact Us at: E-mail
Address: marketing@logansroadhouse.com Mailing Address: Attn: Guest Relations Logan’s
Roadhouse, Inc. 3011 Armory Drive, Suite 300 Nashville, TN 37204 12. ENTIRE AGREEMENT
The Privacy Policy, along with the Terms of Use, referenced herein, represent the entire
understanding and complete agreement by and among User and Logan’s Roadhouse, Inc.
BY USING THIS SITE, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS PRIVACY POLICY, AND
YOU AGREE TO BE BOUND BY ALL APPLICABLE TERMS AND CONDITIONS.




                                                                                                 6/6
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 23 of 63




        Oldchicago.com Privacy Policy
5/21/2020                     Case 20-10475-BLS     Doc 550
                                                         PrivacyFiled
                                                                Policy | 05/29/20
                                                                         Old Chicago   Page 24 of 63




             MISSOULA                                                                                  Order Online
            Open Now!




                                  PERSONAL INFORMATION POLICY
                                             PRIVACY POLICY UPDATES
            Due to the Internet's rapidly evolving nature, we may need to update this Privacy Policy from
            time to time. If so, we will post our updated Privacy Policy on our Site along with a change notice
            on the Site. We may also send registered users of our services a notice that this Privacy Policy
            has been changed. Your continued use of this Site and/or services and/or your continued
            provision of personally identi able information to us after the posting of such notice will be
            subject to the terms of the then-current Privacy Policy.


                                             INFORMATION WE COLLECT
            We may collect personal information (which is information that identi es you or relates to you as
            an identi able person) about you such as your name, mailing address, telephone number, email
            address, pro le picture, social media account ID, and your communication preferences.

            We may collect information from you when you interact with us such as when you register for an
            account, send us questions or requests, use our website, participate in a contest or sweepstakes
            promotion, or participate in our loyalty program.


                           OTHER INFORMATION WE COLLECT ABOUT YOU
            In addition, when you visit our Website, open our emails, use our apps, access the WiFi in any of
            our restaurants, or interact with our related tools, widgets or plug-ins, we may collect certain
            information by automated means, such as cookies, web beacons and web server logs. The
            information we collect in this manner includes your IP address, unique device identi er, browser
            characteristics, domain and other system settings, search queries, device characteristics,
            operating system type, language preferences, referring URLs, actions taken on our site, dates
            and times of website visits, metadata and other information associated with other les stored on
            your device.

            A “cookie” is a le that websites send to a visitor’s computer or other Internet-connected device
            to uniquely identify the visitor’s browser or to store information or settings in the browser. A “web
            beacon,” also known as an Internet tag, pixel tag or clear GIF, links web pages to web servers
            and their cookies, and may be used to transmit information collected through cookies back to a
https://oldchicago.com/page/privacy-policy                                                                            1/6
5/21/2020                     Case 20-10475-BLS    Doc 550
                                                        PrivacyFiled
                                                               Policy | 05/29/20
                                                                        Old Chicago   Page 25 of 63
            web server. Through these automated collection methods, we obtain “clickstream data,” which is
            a log of the links and other content on which a visitor clicks while browsing a website. As the
            visitor clicks through the website, a record of the action may be collected and stored. We may
            link certain data elements we have collected through automated means, such as your browser
            information, with other information we have obtained about you to let us know, for example,
            whether you have opened an email we sent to you. Most Internet browsers allow you to remove
            or manage cookie functions and adjust your privacy and security preferences. For information on
            how to do this, access the “help” menu on your Internet browser. Please note, however, that
            without cookies you may not be able to use all of the features of our Website.

            We also may collect information about the location of the mobile device or tablet used to access
            the Website (“Location Data”). Location Data includes: (a) the location of the mobile device or
            tablet derived from GPS or WiFi use; (b) the IP address of the mobile device or tablet or internet
            service used to access the Website; and (c) other information made available by a user or others
            that indicates the current or prior location of the user, such as geotag information in photographs.

            We will inform you if a speci c Website, app or service collects precise Location Data. If you do
            not want us to collect Location Data from your device, please delete the app or disable the
            location settings on your device or tablet. Note, however, that disabling the location setting may
            a ect your ability to access and use that app.

            When you connect with social media though the Website, you may link with social media
            platforms and social media plug-ins (e.g., the Facebook "Like" button, "Share to Twitter" button)
            (collectively, “Social Media”). When accessing services through a Facebook or other social media
            account, we may (depending on the applicable user privacy settings) automatically have access
            to information provided to or through the social media platform. We may collect and use this
            information for the purposes described in this Policy or at the time the information was collected.

            Information collected directly by the third party providers of the features is subject to the privacy
            policies or notices of these providers. We are not responsible for these providers’ information and
            privacy practices.




                                 HOW WE USE YOUR INFORMATION
            The information we collect from you helps us to identify ways that we can continue to serve you
            in the best way possible. We may use personal information for the following purposes:

                   To respond to your inquiries and ful ll your requests, such as sending you newsletters.
                   To send you information about our restaurants and events in which you may be interested.
                   To let you know about changes to our terms, conditions, and policies.
                   To send you marketing communications that we believe may be of interest to you via postal
                   mail, email, telephone or SMS.

https://oldchicago.com/page/privacy-policy                                                                          2/6
5/21/2020                     Case 20-10475-BLS     Doc 550
                                                         PrivacyFiled
                                                                Policy | 05/29/20
                                                                         Old Chicago   Page 26 of 63
                   To personalize your experience on our website by presenting products and o ers tailored
                   to you.
                   To allow you to participate in sweepstakes, contests and similar promotions and to
                   administer these activities. Some of these activities have additional rules, which could
                   contain additional information about how we use and disclose your Personal Information,
                   so we suggest that you read these rules carefully.
                   To facilitate social sharing functionality.
                   To allow you to send messages to a friend through the Services. By using this functionality,
                   you are telling us that you are entitled to use and provide us with your friend's name and
                   email address.
                   For our business purposes, such as data analysis, audits, fraud monitoring and prevention,
                   developing new products, enhancing, improving or modifying our Services, identifying
                   usage trends, determining the e ectiveness of our promotional campaigns and operating
                   and expanding our business activities.
                   As we believe to be necessary or appropriate: (a) under applicable law, including laws
                   outside your country of residence; (b) to comply with legal process; (c) to respond to
                   requests from public and government authorities including public and government
                   authorities outside your country of residence; (d) to enforce our terms and conditions; (e)
                   to protect our operations or those of any of our a liates; (f) to protect our rights, privacy,
                   safety or property, and/or that of our a liates, you or others; and (g) to allow us to pursue
                   available remedies or limit the damages that we may sustain.

            We may also aggregate and/or anonymize personal information for research, to improve our
            products and services; and for other business purposes.




                              HOW WE SHARE YOUR INFORMATION
            A liated Companies: We may share information about you to our direct a liates and
            subsidiaries for purposes sharing information about a liated restaurants and events in which
            you may be interested as well as a liated loyalty programs.

            Vendors and Service Providers: We may disclose your information to vendors and service
            providers retained by us in connection with our business such as: website hosting, data analysis,
            payment processing, order ful llment, information technology and related infrastructure provision,
            customer service, email delivery, tax and nancial advisers, legal advisers, accountants or
            auditing services.

            Message Boards: We may make message boards, blogs, and other such user-generated content
            facilities available to users. Any information that is disclosed in these areas becomes public
            information and you should always be careful when deciding to disclose your personal
            information. We are not responsible for privacy practices of other users including website
            operators to whom you provide information.

https://oldchicago.com/page/privacy-policy                                                                          3/6
5/21/2020                     Case 20-10475-BLS    Doc 550
                                                        PrivacyFiled
                                                               Policy | 05/29/20
                                                                        Old Chicago   Page 27 of 63
            Merger or Acquisition: A third party who acquires any part of Craftworks or any of its A liates,
            whether such acquisition is by way of merger, consolidation or purchase of all or a substantial
            portion of our assets.

            Disclosure Permitted by Law: Law enforcement authorities, government or public agencies,
            regulators, and/or to any other person having appropriate legal authority or justi cation for receipt
            of your information, if we believe that we are required or permitted to do so by law or legal
            process, to respond to claims, or to protect the rights, property or safety of Craftworks or others.

            Anonymized/Aggregated Information: Because aggregated or anonymized information does not
            personally identify you, we may use it for any purpose. If we combine anonymized or aggregated
            data with personal information, we will treat the combined information as personal information in
            accordance with this Privacy Policy.

            NOTE. Notwithstanding any of the foregoing, we do not at any time sell your personal
            information.




                                                    SECURITY
            We safeguard your information by taking reasonable steps to protect the information you provide
            us from loss, misuse and unauthorized access, disclosure, alteration and destruction. We have
            implemented appropriate physical, electronic and managerial procedures to help safeguard and
            secure your information from loss, misuse, unauthorized access or disclosure, alteration or
            destruction. No security system is 100% secure, thus we cannot ensure the security of
            information that you provide to us electronically and via our website.




                       OTHER INFORMATION YOU SHOULD KNOW
                   INFORMATION PROVIDED ON SOMEONE ELSE'S BEHALF
            If you provide us with information about someone else, please ensure you have the person's
            permission to do so for the purposes detailed in this Privacy Notice.

                                              LINKS TO WEBSITES
            The Services may have links to other websites that are not operated by us and therefore, we
            have no control over how these websites may collect your information. You should read the
            privacy notices on those other websites before you submit your information through them

                                             SOCIAL MEDIA SITES
            Please note that we are not responsible for the collection, usage and disclosure policies and
            practices (including the data security practices) of other organizations, such as Facebook, Apple,
https://oldchicago.com/page/privacy-policy                                                                          4/6
5/21/2020                     Case 20-10475-BLS     Doc 550
                                                         PrivacyFiled
                                                                Policy | 05/29/20
                                                                         Old Chicago   Page 28 of 63
            Google, Microsoft, RIM or any other app developer, app provider, social media platform provider,
            operating system provider, wireless service provider or device manufacturer, including any
            personal information you disclose to other organizations through or in connection with the Apps
            or our Social Media Pages.

                                        CHANGES TO OUR PRIVACY NOTICE
            From time to time we may revise this Notice and/or use personal information for new,
            unanticipated uses not previously disclosed in this Notice to meet changes in the regulatory or
            business environment, or to satisfy the needs of our customers and service providers. Updated
            and date stamped versions will be posted on the Services.

                                                         MINORS
            We do not knowingly collect, maintain or use personal information from children under 18 years
            of age, and no part of Services is directed to individuals under the age of 18.

                                               RETENTION PERIOD
            We will retain your personal information for the period necessary to ful ll the purposes outlined in
            this Privacy Notice unless a longer retention period is required or permitted by law.




                                                YOUR CHOICES
            Marketing: We may contact you by email, telephone, SMS or postal mail with information about
            products or services o ered by Craftworks or a third party that may be of interest to you. You can
            opt-out in this way at any time by: 1) Using the unsubscribe function in the email you receive
            from us. 2) If you do not wish to receive further direct marketing from us about Craftworks
            products, send an email to tourguide@cwrestaurants.com.

            Notice to California Residents: If you are a resident of California, California Civil Code Section
            1798.83 allows you to request information regarding the disclosure of your personal information
            by us to third parties for the third parties' direct marketing purposes. With respect to these
            entities, this Notice applies only to their activities within the State of California. To make such a
            request, please contact us at tourguide@cwrestaurants.com.

            Access to Information We Hold about You: If you would like to access, obtain copies, update,
            correct or request that we suppress or delete any of the information we hold about you or if you
            require further information from us about how we use your information please contact us at
            tourguide@cwrestaurants.com. In some jurisdictions, you may be charged a reasonable fee for
            access to your information.



https://oldchicago.com/page/privacy-policy                                                                          5/6
5/21/2020                     Case 20-10475-BLS          Doc 550
                                                              PrivacyFiled
                                                                     Policy | 05/29/20
                                                                              Old Chicago   Page 29 of 63




ABOUT US                                                  CONTACT US                                  FRANCHISING
CRAFTWORKS FOUNDATION                                     TERMS & CONDITIONS                          NUTRITION & ALLERGY INFO
WORKING FOR OC                                            PRIVACY POLICY
                                                          GIFT CARDS

                                        © 2020 All Rights Reserved Old Chicago Pizza and Taproom.




https://oldchicago.com/page/privacy-policy                                                                                  6/6
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 30 of 63




Gordonbierschrestaurants.com Privacy Policy
              Case 20-10475-BLS         Doc 550   Filed 05/29/20   Page 31 of 63



Privacy Policy, Terms & Conditions
  gordonbierschrestaurants.com/privacy-policy



PRIVACY POLICY UPDATES
Due to the Internet's rapidly evolving nature, we may need to update this Privacy Policy from
time to time. If so, we will post our updated Privacy Policy on our Site along with a change
notice on the Site. We may also send registered users of our services a notice that this
Privacy Policy has been changed. Your continued use of this Site and/or services and/or
your continued provision of personally identifiable information to us after the posting of
such notice will be subject to the terms of the then-current Privacy Policy.


INFORMATION WE COLLECT
We may collect personal information (which is information that identifies you or relates to
you as an identifiable person) about you such as your name, mailing address, telephone
number, email address, profile picture, social media account ID, and your communication
preferences.

We may collect information from you when you interact with us such as when you register
for an account, send us questions or requests, use our website, participate in a contest or
sweepstakes promotion, or participate in our loyalty program. For more information on our
loyalty program, visit our Terms & Conditions Page


OTHER INFORMATION WE COLLECT ABOUT YOU
In addition, when you visit our Website, open our emails, use our apps, access the WiFi in
any of our restaurants, or interact with our related tools, widgets or plug-ins, we may collect
certain information by automated means, such as cookies, web beacons and web server
logs. The information we collect in this manner includes your IP address, unique device
identifier, browser characteristics, domain, and other system settings, search queries,
device characteristics, operating system type, language preferences, referring URLs actions
taken on our site, dates and times of website visits, metadata and other information
associated with other files stored on your device. A “cookie” is a file that websites send to a
visitor’s computer or another Internet-connected device to uniquely identify the visitor’s
browser or to store information or settings in the browser. A “web beacon,” also known as
an Internet tag, pixel tag or clear GIF, links web pages to web servers and their cookies and
may be used to transmit information collected through cookies back to a web server.
Through these automated collection methods, we obtain “clickstream data,” which is a log of
the links and other content on which a visitor clicks while browsing a website. As the visitor

                                                                                                  1/6
              Case 20-10475-BLS       Doc 550    Filed 05/29/20    Page 32 of 63

clicks through the website, a record of the action may be collected and stored. We may link
certain data elements we have collected through automated means, such as your browser
information, with other information we have obtained about you to let us know, for
example, whether you have opened an email we sent to you. Most Internet browsers allow
you to remove or manage cookie functions and adjust your privacy and security
preferences. For information on how to do this, access the “help” menu on your Internet
browser. Please note, however, that without cookies you may not be able to use all of the
features of our Website.

We also may collect information about the location of the mobile device or tablet used to
access the Website (“Location Data”). Location Data includes: (a) the location of the mobile
device or tablet derived from GPS or WiFi use; (b) the IP address of the mobile device or
tablet or internet service used to access the Website; and (c) other information made
available by a user or others that indicates the current or prior location of the user, such as
geotag information in photographs.

We will inform you if a specific Website, app or service collects precise Location Data. If you
do not want us to collect Location Data from your device, please delete the app or disable
the location settings on your device or tablet. Note, however, that disabling the location
setting may affect your ability to access and use that app.

When you connect with social media through the Website, you may link with social media
platforms and social media plug-ins (e.g., the Facebook "Like" button, "Share to Twitter"
button) (collectively, “Social Media”). When accessing services through a Facebook or other
social media account, we may (depending on the applicable user privacy settings)
automatically have access to information provided to or through the social media platform.
We may collect and use this information for the purposes described in this Policy or at the
time the information was collected.

Information collected directly by the third-party providers of the features is subject to the
privacy policies or notices of these providers. We are not responsible for these providers’
information and privacy practices.


HOW WE USE YOUR INFORMATION
The information we collect from you helps us to identify ways that we can continue to serve
you in the best way possible. We may use personal information for the following
purposes:

      To respond to your inquiries and fulfill your requests, such as sending you
      newsletters.
      To send you information about our restaurants and events in which you may be
      interested.
                                                                                                  2/6
             Case 20-10475-BLS       Doc 550     Filed 05/29/20   Page 33 of 63

     To let you know about changes to our terms, conditions, and policies.
     To send you marketing communications that we believe may be of interest to you via
     postal mail, email, telephone or SMS.
     To personalize your experience on our website by presenting products and offers
     tailored to you.
     To allow you to participate in sweepstakes, contests, and similar promotions and to
     administer these activities. Some of these activities have additional rules, which could
     contain additional information about how we use and disclose your Personal
     Information, so we suggest that you read these rules carefully.
     To facilitate social sharing functionality.
     To allow you to send messages to a friend through the Services. By using this
     functionality, you are telling us that you are entitled to use and provide us with your
     friend's name and email address.
     For our business purposes, such as data analysis, audits, fraud monitoring, and
     prevention, developing new products, enhancing, improving or modifying our
     Services, identifying usage trends, determining the effectiveness of our promotional
     campaigns and operating and expanding our business activities.
     As we believe to be necessary or appropriate: (a) under applicable law, including laws
     outside your country of residence; (b) to comply with legal process; (c) to respond to
     requests from public and government authorities including public and government
     authorities outside your country of residence; (d) to enforce our terms and conditions;
     (e) to protect our operations or those of any of our affiliates; (f) to protect our rights,
     privacy, safety or property, and/or that of our affiliates, you or others; and (g) to allow
     us to pursue available remedies or limit the damages that we may sustain.

We may also aggregate and/or anonymize personal information for research, to improve
our products and services; and for other business purposes.


HOW WE SHARE YOUR INFORMATION
We may disclose or share your information as follows:

     Affiliated Companies: We may share information about you to our direct affiliates and
     subsidiaries for purposes sharing information about affiliated restaurants and events
     in which you may be interested as well as affiliated loyalty programs.
     Vendors and Service Providers: We may disclose your information to vendors and
     service providers retained by us in connection with our business such as website
     hosting, data analysis, payment processing, order fulfillment, information technology,
     and related infrastructure provision, customer service, email delivery, tax and financial
     advisers, legal advisers, accountants or auditing services.



                                                                                                   3/6
              Case 20-10475-BLS      Doc 550     Filed 05/29/20   Page 34 of 63

     Message Boards: We may make message boards, blogs, and other such user-
     generated content facilities available to users. Any information that is disclosed in
     these areas becomes public information and you should always be careful when
     deciding to disclose your personal information. We are not responsible for the privacy
     practices of other users including website operators to whom you provide
     information.
     Merger or Acquisition: A third party who acquires any part of Craftworks or any of its
     Affiliates, whether such acquisition is by way of merger, consolidation or purchase of
     all or a substantial portion of our assets.

Disclosure Permitted by Law: Law enforcement authorities, government or public agencies,
regulators, and/or to any other person having appropriate legal authority or justification for
receipt of your information,

if we believe that we are required or permitted to do so by law or legal process, to respond
to claims, or to protect the rights, property or safety of Craftworks or others.

     Anonymized/Aggregated Information: Because aggregated or anonymized
     information does not personally identify you, we may use it for any purpose. If we
     combine anonymized or aggregated data with personal information, we will treat the
     combined information as personal information in accordance with this Privacy Policy.
     NOTE. Notwithstanding any of the foregoing, we do not at any time sell your personal
     information.


SECURITY
We safeguard your information by taking reasonable steps to protect the information you
provide us from loss, misuse, and unauthorized access, disclosure, alteration, and
destruction. We have implemented appropriate physical, electronic and managerial
procedures to help safeguard and secure your information from loss, misuse, unauthorized
access or disclosure, alteration or destruction. No security system is 100% secure, thus we
cannot ensure the security of information that you provide to us electronically and via our
website.


OTHER INFORMATION YOU SHOULD KNOW
     Information Provided on Someone Else's Behalf: If you provide us with information
     about someone else, please ensure you have the person's permission to do so for the
     purposes detailed in this Privacy Notice.




                                                                                                 4/6
           Case 20-10475-BLS       Doc 550    Filed 05/29/20    Page 35 of 63

   Links to Websites: The Services may have links to other websites that are not operated
   by us and therefore, we have no control over how these websites may collect your
   information. You should read the privacy notices on those other websites before you
   submit your information through them.
   Social Media Sites: Please note that we are not responsible for the collection, usage
   and disclosure policies and practices (including the data security practices) of other
   organizations, such as Facebook, Apple, Google, Microsoft, RIM or any other app
   developer, app provider, social media platform provider, operating system provider,
   wireless service provider or device manufacturer, including any personal information
   you disclose to other organizations through or in connection with the Apps or our
   Social Media Pages.
   Changes to Our Privacy Notice: From time to time we may revise this Notice and/or
   use personal information for new, unanticipated uses not previously disclosed in this
   Notice to meet changes in the regulatory or business environment, or to satisfy the
   needs of our customers and service providers. Updated and date stamped versions
   will be posted on the Services.
   Minors: We do not knowingly collect, maintain or use personal information from
   children under 18 years of age, and no part of Services is directed to individuals under
   the age of 18.
   Retention Period. We will retain your personal information for the period necessary to
   fulfill the purposes outlined in this Privacy Notice unless a longer retention period is
   required or permitted by law.


YOUR CHOICES
   Marketing: We may contact you by email, telephone, SMS or postal mail with
   information about products or services offered by Craftworks or a third party that may
   be of interest to you. You can opt-out in this way at any time by Using the unsubscribe
   function in the email you receive from us.
   If you do not wish to receive further direct marketing from us about Craftworks
   products, send an email to Passport@cwrestaurants.com.
   Notice to California Residents: If you are a resident of California, California Civil Code
   Section 1798.83 allows you to request information regarding the disclosure of your
   personal information by us to third parties for the third parties' direct marketing
   purposes. With respect to these entities, this Notice applies only to their activities
   within the State of California. To make such a request, please contact us at
   Passport@cwrestaurants.com.




                                                                                                5/6
        Case 20-10475-BLS     Doc 550    Filed 05/29/20   Page 36 of 63

Access to Information We Hold about You: If you would like to access, obtain copies,
update, correct or request that we suppress or delete any of the information we hold
about you or if you require further information from us about how we use your
information please contact us at Passport@cwrestaurants.com In some jurisdictions,
you may be charged a reasonable fee for access to your information.




                                                                                       6/6
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 37 of 63




        Rockbottom.com Privacy Policy
5/21/2020                     Case 20-10475-BLS
                                            Personal Doc   550Policy
                                                     Information  Filed
                                                                     | Rock05/29/20       Page
                                                                            Bottom Restaurant     38 of 63
                                                                                              & Brewery




   BY ACCEPTING TO USE OUR WiFi, YOU AGREE TO RECEIVE MARKETING
   COMMUNICATIONS FROM ROCK BOTTOM RESTAURANTS & BREWERIES

   COMPLETE TERMS & CONDITIONS ON OUR PERSONAL
   INFORMATION POLICY

   PRIVACY POLICY UPDATES
   Due to the Internet's rapidly evolving nature, we may need to update this Privacy Policy from time to
   time. If so, we will post our updated Privacy Policy on our Site along with a change notice on the
   Site. We may also send registered users of our services a notice that this Privacy Policy has been
   changed. Your continued use of this Site and/or services and/or your continued provision of
   personally identi able information to us after the posting of such notice will be subject to the terms of
   the then-current Privacy Policy.

   INFORMATION WE COLLECT
   We may collect personal information (which is information that identi es you or relates to you as an
   identi able person) about you such as your name, mailing address, telephone number, email
   address, pro le picture, social media account ID, and your communication preferences.
   We may collect information from you when you interact with us such as when you register for an
   account, send us questions or requests, use our website, participate in a contest or sweepstakes
   promotion, or participate in our loyalty program.

   Other Information We Collect About You:
   In addition, when you visit our Website, open our emails, use our apps, access the WiFi in any of
   our restaurants, or interact with our related tools, widgets or plug-ins, we may collect certain
   information by automated means, such as cookies, web beacons and web server logs. The
   information we collect in this manner includes your IP address, unique device identi er, browser
   characteristics, domain and other system settings, search queries, device characteristics, operating
   system type, language preferences, referring URLs, actions taken on our site, dates and times of
   website visits, metadata and other information associated with other les stored on your device. A
   “cookie” is a le that websites send to a visitor’s computer or other Internet-connected device to
   uniquely identify the visitor’s browser or to store information or settings in the browser. A “web
   beacon,” also known as an Internet tag, pixel tag or clear GIF, links web pages to web servers and
   their cookies, and may be used to transmit information collected through cookies back to a web
   server. Through these automated collection methods, we obtain “clickstream data,” which is a log of
   the links and other content on which a visitor clicks while browsing a website. As the visitor clicks
   through the website, a record of the action may be collected and stored. We may link certain data
   elements we have collected through automated means, such as your browser information, with
   other information we have obtained about you to let us know, for example, whether you have
   opened an email we sent to you. Most Internet browsers allow you to remove or manage cookie
   functions and adjust your privacy and security preferences. For information on how to do this,
https://rockbottom.com/privacy-policy/                                                                         1/5
5/21/2020            Case 20-10475-BLS Personal Doc   550Policy
                                                Information  Filed
                                                                | Rock05/29/20       Page
                                                                       Bottom Restaurant     39 of 63
                                                                                         & Brewery

   access the “help” menu on your Internet browser. Please note, however, that without cookies you
   may not be able to use all of the features of our Website.
   We also may collect information about the location of the mobile device or tablet used to access the
   Website (“Location Data”). Location Data includes: (a) the location of the mobile device or tablet
   derived from GPS or WiFi use; (b) the IP address of the mobile device or tablet or internet service
   used to access the Website; and (c) other information made available by a user or others that
   indicates the current or prior location of the user, such as geotag information in photographs.
   We will inform you if a speci c Website, app or service collects precise Location Data. If you do not
   want us to collect Location Data from your device, please delete the app or disable the location
   settings on your device or tablet. Note, however, that disabling the location setting may a ect your
   ability to access and use that app.
   When you connect with social media though the Website, you may link with social media platforms
   and social media plug-ins (e.g., the Facebook "Like" button, "Share to Twitter" button) (collectively,
   “Social Media”). When accessing services through a Facebook or other social media account, we
   may (depending on the applicable user privacy settings) automatically have access to information
   provided to or through the social media platform. We may collect and use this information for the
   purposes described in this Policy or at the time the information was collected.
   Information collected directly by the third party providers of the features is subject to the privacy
   policies or notices of these providers. We are not responsible for these providers’ information and
   privacy practices.

   HOW WE USE YOUR INFORMATION
   The information we collect from you helps us to identify ways that we can continue to serve you in
   the best way possible. We may use personal information for the following purposes:
            To respond to your inquiries and ful ll your requests, such as sending you newsletters.
            To send you information about our restaurants and events in which you may be interested.
            To let you know about changes to our terms, conditions, and policies.
            To send you marketing communications that we believe may be of interest to you via postal
            mail, email, telephone or SMS.
            To personalize your experience on our website by presenting products and o ers tailored to
            you.
            To allow you to participate in sweepstakes, contests and similar promotions and to administer
            these activities. Some of these activities have additional rules, which could contain additional
            information about how we use and disclose your Personal Information, so we suggest that you
            read these rules carefully.
            To facilitate social sharing functionality.
            To allow you to send messages to a friend through the Services. By using this functionality,
            you are telling us that you are entitled to use and provide us with your friend's name and email
            address.
            For our business purposes, such as data analysis, audits, fraud monitoring and prevention,
            developing new products, enhancing, improving or modifying our Services, identifying usage


https://rockbottom.com/privacy-policy/                                                                         2/5
5/21/2020               Case 20-10475-BLS
                                        Personal Doc   550Policy
                                                 Information  Filed
                                                                 | Rock05/29/20       Page
                                                                        Bottom Restaurant     40 of 63
                                                                                          & Brewery

            trends, determining the e ectiveness of our promotional campaigns and operating and
            expanding our business activities.
            As we believe to be necessary or appropriate: (a) under applicable law, including laws outside
            your country of residence; (b) to comply with legal process; (c) to respond to requests from
            public and government authorities including public and government authorities outside your
            country of residence; (d) to enforce our terms and conditions; (e) to protect our operations or
            those of any of our a liates; (f) to protect our rights, privacy, safety or property, and/or that of
            our a liates, you or others; and (g) to allow us to pursue available remedies or limit the
            damages that we may sustain.
   We may also aggregate and/or anonymize personal information for research, to improve our
   products and services; and for other business purposes.

   HOW WE SHARE YOUR INFORMATION
   We may disclose or share your information as follows:
            A liated Companies: We may share information about you to our direct a liates and
            subsidiaries for purposes sharing information about a liated restaurants and events in which
            you may be interested as well as a liated loyalty programs.
            Vendors and Service Providers: We may disclose your information to vendors and service
            providers retained by us in connection with our business such as: website hosting, data
            analysis, payment processing, order ful llment, information technology and related
            infrastructure provision, customer service, email delivery, tax and nancial advisers, legal
            advisers, accountants or auditing services.
            Message Boards: We may make message boards, blogs, and other such user-generated
            content facilities available to users. Any information that is disclosed in these areas becomes
            public information and you should always be careful when deciding to disclose your personal
            information. We are not responsible for privacy practices of other users including website
            operators to whom you provide information.
            Merger or Acquisition: A third party who acquires any part of Craftworks or any of its
            A liates, whether such acquisition is by way of merger, consolidation or purchase of all or a
            substantial portion of our assets.
            Disclosure Permitted by Law: Law enforcement authorities, government or public agencies,
            regulators, and/or to any other person having appropriate legal authority or justi cation for
            receipt of your information, if we believe that we are required or permitted to do so by law or
            legal process, to respond to claims, or to protect the rights, property or safety of Craftworks or
            others.
            Anonymized/Aggregated Information: Because aggregated or anonymized information
            does not personally identify you, we may use it for any purpose. If we combine anonymized or
            aggregated data with personal information, we will treat the combined information as personal
            information in accordance with this Privacy Policy.
            NOTE. Notwithstanding any of the foregoing, we do not at any time sell your personal
            information.

   SECURITY

https://rockbottom.com/privacy-policy/                                                                             3/5
5/21/2020            Case 20-10475-BLS Personal Doc   550Policy
                                                Information  Filed
                                                                | Rock05/29/20       Page
                                                                       Bottom Restaurant     41 of 63
                                                                                         & Brewery

   We safeguard your information by taking reasonable steps to protect the information you provide us
   from loss, misuse and unauthorized access, disclosure, alteration and destruction. We have
   implemented appropriate physical, electronic and managerial procedures to help safeguard and
   secure your information from loss, misuse, unauthorized access or disclosure, alteration or
   destruction. No security system is 100% secure, thus we cannot ensure the security of information
   that you provide to us electronically and via our website.

   OTHER INFORMATION YOU SHOULD KNOW
            Information Provided on Someone Else's Behalf: If you provide us with information about
            someone else, please ensure you have the person's permission to do so for the purposes
            detailed in this Privacy Notice.
            Links to Websites: The Services may have links to other websites that are not operated by us
            and therefore, we have no control over how these websites may collect your information. You
            should read the privacy notices on those other websites before you submit your information
            through them.
            Social Media Sites: Please note that we are not responsible for the collection, usage and
            disclosure policies and practices (including the data security practices) of other organizations,
            such as Facebook, Apple, Google, Microsoft, RIM or any other app developer, app provider,
            social media platform provider, operating system provider, wireless service provider or device
            manufacturer, including any personal information you disclose to other organizations through
            or in connection with the Apps or our Social Media Pages.
            Changes to Our Privacy Notice: From time to time we may revise this Notice and/or use
            personal information for new, unanticipated uses not previously disclosed in this Notice to
            meet changes in the regulatory or business environment, or to satisfy the needs of our
            customers and service providers. Updated and date stamped versions will be posted on the
            Services.
            Minors: We do not knowingly collect, maintain or use personal information from children under
            18 years of age, and no part of Services is directed to individuals under the age of 18.
            Retention Period. We will retain your personal information for the period necessary to ful ll
            the purposes outlined in this Privacy Notice unless a longer retention period is required or
            permitted by law.

   YOUR CHOICES:
            Marketing: We may contact you by email, telephone, SMS or postal mail with information
            about products or services o ered by Craftworks or a third party that may be of interest to you.
            You can opt-out in this way at any time by:
                 Using the unsubscribe function in the email you receive from us.
                    If you do not wish to receive further direct marketing from us about Craftworks products,
                    send an email to RockRewards@RockBottom.com.
            Notice to California Residents: If you are a resident of California, California Civil Code
            Section 1798.83 allows you to request information regarding the disclosure of your personal
            information by us to third parties for the third parties' direct marketing purposes. With respect
            to these entities, this Notice applies only to their activities within the State of California. To
            make such a request, please contact us at RockRewards@RockBottom.com.

https://rockbottom.com/privacy-policy/                                                                           4/5
5/21/2020                Case 20-10475-BLS  Personal Doc   550Policy
                                                     Information  Filed
                                                                     | Rock05/29/20       Page
                                                                            Bottom Restaurant     42 of 63
                                                                                              & Brewery

            Access to Information We Hold about You: If you would like to access, obtain copies,
            update, correct or request that we suppress or delete any of the information we hold about you
            or if you require further information from us about how we use your information please contact
            us at RockRewards@RockBottom.com. In some jurisdictions, you may be charged a
            reasonable fee for access to your information.




                                                   Find a Rock Bottom

                                                       Rock Rewards

                                                          Gift Cards

                                                         Contact Us



                           About Rock Bottom                                         National Group Sales

                                  Careers                                                 Nutrition

                                Franchising                                             Privacy Policy




                                               Copyright 2020 All Rights Reserved.
                                               Rock Bottom Restaurant & Brewery




                                                         Follow Us On:

                                                             Twitter

                                                           Facebook

                                                           Instagram




https://rockbottom.com/privacy-policy/                                                                       5/5
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 43 of 63




       Bigrivergrille.com Privacy Policy
                    Case 20-10475-BLS            Doc 550      Filed 05/29/20         Page 44 of 63




                  H O M E ( / W E LC O M E )        D E L I V E R Y ( / # D E L I V E R Y- S E C T I O N )

          LO C AT I O N S ( / # LO C AT I O N S - S E C T I O N )       MENU (/#MENU-SECTION)

  A B O U T U S ( / # A B O U T- U S - S E C T I O N )     C O N TA C T U S ( / # C O N TA C T- U S - S E C T I O N )

                       P R I VAT E D I N I N G       R E S E R VAT I O N S ( / LO C AT I O N S )




                                          Privacy Policy
CraftWorks Restaurants & Breweries, Inc., is very sensitive to the privacy concerns of the visitors
to our site on the Internet. As a general policy, no personal information is automatically collected
from visitors to the site. However, certain non-personal information of visitors is recorded by the
standard operation of CraftWorks Restaurants & Breweries, Inc., Internet servers. This information
 is primarily used to provide an enhanced online experience for the visitor. Information tracked
 includes the type of operating system in use and the type of browser being used by the visitor.
Other uses of this information include internal review of the number of visitors to the site but only
  in an aggregate and non-personally-identifiable form. E-mail addresses and other personally
identifiable data about visitors to this site are known only when voluntarily submitted. Personally
     identifiable information that may be collected in connection with visitors is retained by
  CraftWorks Restaurants & Breweries, Inc., and is not sold or otherwise transferred outside the
 company. This information is collected to help us better understand visitors’ use of our site. To
the extent that any of the sites accessible through CraftWorks Restaurants & Breweries, Inc., Web
              Site have different practices, these practices will be explained at that site.




                                                                                                                        /
                       Case 20-10475-BLS                Doc 550         Filed 05/29/20             Page 45 of 63



          P A S S P O R T R E W A R D S ( H T T P : // G C . C R A F T W O R K S R E S TA U R A N T S . C O M / R E W A R D S )

                                   C A R E E R S ( H T T P S : // C R A F T C A R E E R S . N E T/ B R G )

G I F T C A R D S ( H T T P : // C R A F T W O R K S R E S TA U R A N T S . C O M / G I F T C A R D / G O R D O N - B I E R S C H - G I F T -
                                                                CARD)

           C R A F T W O R K S F O U N D AT I O N ( H T T P : // W W W. C R A F T W O R K S F O U N D AT I O N . O R G / )

                         N U T R I T I O N & A L L E R G Y I N F O ( / N U T R I T I O N - A L L E R G Y- I N F O )

 P R I VA C Y P O L I C Y ( / P R I VA C Y- P O L I C Y )      A C C E S S I B I L I T Y P O L I C Y ( /A C C E S S I B I L I T Y - P O L I C Y )



                             Powered by Squarespace (http://www.squarespace.com)




                                                                                                                                                    /
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 46 of 63




         Chophouse.com Privacy Policy
                        Case 20-10475-BLS                Doc 550         Filed 05/29/20           Page 47 of 63




                                                  Privacy Policy
CraftWorks Restaurants & Breweries, Inc., is very sensitive to the privacy concerns of the visitors
to our site on the Internet. As a general policy, no personal information is automatically collected
from visitors to the site. However, certain non-personal information of visitors is recorded by the
standard operation of CraftWorks Restaurants & Breweries, Inc., Internet servers. This information
 is primarily used to provide an enhanced online experience for the visitor. Information tracked
 includes the type of operating system in use and the type of browser being used by the visitor.
Other uses of this information include internal review of the number of visitors to the site but only
  in an aggregate and non-personally-identifiable form. E-mail addresses and other personally
identifiable data about visitors to this site are known only when voluntarily submitted. Personally
      identifiable information that may be collected in connection with visitors is retained by
  CraftWorks Restaurants & Breweries, Inc., and is not sold or otherwise transferred outside the
 company. This information is collected to help us better understand visitors’ use of our site. To
the extent that any of the sites accessible through CraftWorks Restaurants & Breweries, Inc., Web
                Site have different practices, these practices will be explained at that site.




                                                             WELCOME (/)

 G I F T C A R D S ( H T T P : // C R A F T W O R K S R E S TA U R A N T S . C O M / G I F T C A R D / C H O P H O U S E - G I F T - C A R D )

                                     C A R E E R S ( H T T P S : // C R A F T C A R E E R S . N E T/ C H )

                                                                                                                                                 /
           Case 20-10475-BLS               Doc 550         Filed 05/29/20           Page 48 of 63
C R A F T W O R K S F O U N D AT I O N ( H T T P : // W W W. C R A F T W O R K S F O U N D AT I O N . O R G / )

                             P R I VA C Y P O L I C Y ( / P R I VA C Y- P O L I C Y )


                           CRAFTWORKS RESTAURANTS & BREWERIES


                 Powered by Squarespace (http://www.squarespace.com)




                                                                                                                  /
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 49 of 63




       A1aaleworks.com Privacy Policy
                    Case 20-10475-BLS            Doc 550       Filed 05/29/20        Page 50 of 63




     HOME (/#HOME-SECTION)                        R E S E R VAT I O N S ( / # R E S E R VAT I O N S - S E C T I O N )

                MENU (/#MENU-SECTION)                        BEER LIST (/#BEER-SECTION)

                                   C AT E R I N G ( / # C AT E R I N G - S E C T I O N )

                          P R I VAT E D I N I N G ( / # P R I VAT E D I N I N G - S E C T I O N )

  A B O U T U S ( / # A B O U T- U S - S E C T I O N )      C O N TA C T U S ( / # C O N TA C T- U S - S E C T I O N )




                                          Privacy Policy
CraftWorks Restaurants & Breweries, Inc., is very sensitive to the privacy concerns of the visitors
to our site on the Internet. As a general policy, no personal information is automatically collected
from visitors to the site. However, certain non-personal information of visitors is recorded by the
standard operation of CraftWorks Restaurants & Breweries, Inc., Internet servers. This information
 is primarily used to provide an enhanced online experience for the visitor. Information tracked
 includes the type of operating system in use and the type of browser being used by the visitor.
Other uses of this information include internal review of the number of visitors to the site but only
  in an aggregate and non-personally-identifiable form. E-mail addresses and other personally
identifiable data about visitors to this site are known only when voluntarily submitted. Personally
     identifiable information that may be collected in connection with visitors is retained by
  CraftWorks Restaurants & Breweries, Inc., and is not sold or otherwise transferred outside the
 company. This information is collected to help us better understand visitors’ use of our site. To
the extent that any of the sites accessible through CraftWorks Restaurants & Breweries, Inc., Web
              Site have different practices, these practices will be explained at that site.




                                                                                                                         /
                       Case 20-10475-BLS                Doc 550
                                                              (httpFiled 05/29/20                  Page 51 of 63




          P A S S P O R T R E W A R D S ( H T T P : // G C . C R A F T W O R K S R E S TA U R A N T S . C O M / R E W A R D S )

                                   C A R E E R S ( H T T P S : // C R A F T C A R E E R S . N E T/A 1 A )

G I F T C A R D S ( H T T P : // C R A F T W O R K S R E S TA U R A N T S . C O M / G I F T C A R D / G O R D O N - B I E R S C H - G I F T -
                                                                CARD)

           C R A F T W O R K S F O U N D AT I O N ( H T T P : // W W W. C R A F T W O R K S F O U N D AT I O N . O R G / )

                         N U T R I T I O N & A L L E R G Y I N F O ( / N U T R I T I O N - A L L E R G Y- I N F O )

 P R I VA C Y P O L I C Y ( / P R I VA C Y- P O L I C Y )      A C C E S S I B I L I T Y P O L I C Y ( /A C C E S S I B I L I T Y - P O L I C Y )



                             Powered by Squarespace (http://www.squarespace.com)




                                                                                                                                                    /
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 52 of 63




      Ragtimetavern.com Privacy Policy
                     Case 20-10475-BLS             Doc 550        Filed 05/29/20     Page 53 of 63




             D E L I V E R Y ( / # D E L I V E R Y- S E C T I O N )     HOME (/#HOME-SECTION)

                    MENU (/#MENU-SECTION)                             BEER (/#BEER-SECTION)

  A B O U T U S ( / # A B O U T- U S - S E C T I O N )         C O N TA C T U S ( / # C O N TA C T- U S - S E C T I O N )




                                            Privacy Policy
CraftWorks Restaurants & Breweries, Inc., is very sensitive to the privacy concerns of the visitors
to our site on the Internet. As a general policy, no personal information is automatically collected
from visitors to the site. However, certain non-personal information of visitors is recorded by the
standard operation of CraftWorks Restaurants & Breweries, Inc., Internet servers. This information
 is primarily used to provide an enhanced online experience for the visitor. Information tracked
 includes the type of operating system in use and the type of browser being used by the visitor.
Other uses of this information include internal review of the number of visitors to the site but only
  in an aggregate and non-personally-identifiable form. E-mail addresses and other personally
identifiable data about visitors to this site are known only when voluntarily submitted. Personally
     identifiable information that may be collected in connection with visitors is retained by
  CraftWorks Restaurants & Breweries, Inc., and is not sold or otherwise transferred outside the
 company. This information is collected to help us better understand visitors’ use of our site. To
the extent that any of the sites accessible through CraftWorks Restaurants & Breweries, Inc., Web
              Site have different practices, these practices will be explained at that site.




                                                                                                                            /
                     Case 20-10475-BLS                 Doc 550         Filed 05/29/20             Page 54 of 63



      P A S S P O R T R E W A R D S ( H T T P : // W W W. C R A F T W O R K S R E S TA U R A N T S . C O M / R E W A R D S )

                                   C A R E E R S ( H T T P S : // C R A F T C A R E E R S . N E T/ R T )

     G I F T C A R D S ( H T T P : // W W W. C R A F T W O R K S R E S TA U R A N T S . C O M / G I F T C A R D / G O R D O N -
                                                  B I E R S C H - G I F T- C A R D )

         C R A F T W O R K S F O U N D AT I O N ( H T T P : // W W W. C R A F T W O R K S F O U N D AT I O N . O R G / )

                       N U T R I T I O N & A L L E R G Y I N F O ( / N U T R I T I O N - A L L E R G Y- I N F O )

P R I VA C Y P O L I C Y ( / P R I VA C Y- P O L I C Y )      A C C E S S I B I L I T Y P O L I C Y ( /A C C E S S I B I L I T Y - P O L I C Y )



                            Powered by Squarespace (http://www.squarespace.com)




                                                                                                                                                   /
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 55 of 63




       7bridgesgrille.com Privacy Policy
                     Case 20-10475-BLS             Doc 550        Filed 05/29/20     Page 56 of 63




             D E L I V E R Y ( / # D E L I V E R Y- S E C T I O N )     HOME (/#HOME-SECTION)

                    MENU (/#MENU-SECTION)                             BEER (/#BEER-SECTION)

                            GROUP DINING (/#GROUP-DINING-SECTION)

  A B O U T U S ( / # A B O U T- U S - S E C T I O N )         C O N TA C T U S ( / # C O N TA C T- U S - S E C T I O N )




                                            Privacy Policy
CraftWorks Restaurants & Breweries Inc. is very sensitive to the privacy concerns of the visitors to
 our site on the Internet. As a general policy, no personal information is automatically collected
from visitors to the site. However, certain non-personal information of visitors is recorded by the
standard operation of CraftWorks Restaurants & Breweries, Inc., Internet servers. This information
 is primarily used to provide an enhanced online experience for the visitor. Information tracked
 includes the type of operating system in use and the type of browser being used by the visitor.
Other uses of this information include internal review of the number of visitors to the site but only
  in an aggregate and non-personally-identifiable form. E-mail addresses and other personally
identifiable data about visitors to this site are known only when voluntarily submitted. Personally
     identifiable information that may be collected in connection with visitors is retained by
  CraftWorks Restaurants & Breweries, Inc., and is not sold or otherwise transferred outside the
 company. This information is collected to help us better understand visitors’ use of our site. To
   the extent that any of the sites accessible through CraftWorks Restaurants & Breweries Inc.,
           website have different practices, these practices will be explained at that site.




                                                                                                                            /
                     Case 20-10475-BLS                 Doc 550         Filed 05/29/20             Page 57 of 63



      P A S S P O R T R E W A R D S ( H T T P : // W W W. C R A F T W O R K S R E S TA U R A N T S . C O M / R E W A R D S )

                                   C A R E E R S ( H T T P S : // C R A F T C A R E E R S . N E T/ 7 B )

     G I F T C A R D S ( H T T P : // W W W. C R A F T W O R K S R E S TA U R A N T S . C O M / G I F T C A R D / G O R D O N -
                                                  B I E R S C H - G I F T- C A R D )

         C R A F T W O R K S F O U N D AT I O N ( H T T P : // W W W. C R A F T W O R K S F O U N D AT I O N . O R G / )

                       N U T R I T I O N & A L L E R G Y I N F O ( / N U T R I T I O N - A L L E R G Y- I N F O )

P R I VA C Y P O L I C Y ( / P R I VA C Y- P O L I C Y )      A C C E S S I B I L I T Y P O L I C Y ( /A C C E S S I B I L I T Y - P O L I C Y )



                            Powered by Squarespace (http://www.squarespace.com)




                                                                                                                                                   /
Case 20-10475-BLS   Doc 550   Filed 05/29/20   Page 58 of 63




            Exhibit B
              Case 20-10475-BLS                Doc 550          Filed 05/29/20        Page 59 of 63




                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS
                                           EASTERN DIVISION

                                                       In re:

                                    TOYSMART.COM, LLC, Debtor.

                                                 Chapter 11
                                           Case No. 00-13995-CJK

                 STIPULATION AND ORDER ESTABLISHING CONDITIONS
                       ON SALE OF CUSTOMER INFORMATION

This Stipulation is entered into this twentieth day of July, 2000, by and between, Toysmart.com,
LLC, debtor and debtor-in-possession ("Debtor" or "Toysmart"), and the Federal Trade
Commission ("FTC"). 1

WHEREAS, on June 9, 2000, an involuntary petition was commenced against the Debtor under
chapter 11 of 11 U.S.C. § 101, et seq. ("Code"). On June 23, 2000, the Debtor filed a consent to
the order for relief under chapter 11 of the Code;

WHEREAS, the Debtor is a Delaware limited liability corporation involved in the "e-tail"
business. The Debtor has, among other things, advertised, promoted, and sold toys on the
Internet including through its Web site www.toysmart.com;

WHEREAS, the FTC is an independent agency of the United States government created pursuant
to 15 U.S.C. § 41, et seq. ("FTC Act"). The FTC enforces§ 5(a) of the FTC Act, which prohibits
unfair or deceptive acts or practices in or affecting commerce;

WHEREAS, the Debtor has collected personal customer information including, but not limited
to, consumers' names, addresses, billing information, shopping preferences, and family profile
information;

WHEREAS, from at least September 1999 to July 2000, the Debtor's Web site included a
privacy statement ("Privacy Statement") stating that (1) "Personal information voluntarily
submitted by visitors to our site, such as name, address, billing information and shopping
preferences, is never shared with a third party. All information obtained by toysmart.com is used
only to personalize your experience online," and (2) "When you register with toysmart.com, you
can rest assured that your information will never be shared with a third party;"




1
 The FTC assents to this Court's jurisdiction solely for purposes of approval of this Stipulation. Should this
Stipulation not be approved by the Bankruptcy Court, the FTC reserves the right to take all actions as it deems
necessary and appropriate to protect its exercise of police and regulatory powers.


                                                     Page I ofS
            Case 20-10475-BLS           Doc 550      Filed 05/29/20      Page 60 of 63




WHEREAS, on or about May 22, 2000, the Debtor announced that it had ceased operations and
began to offer for sale customer information through advertisements appearing in the Wall Street
Journal and the Boston Globe and through its Web site;

WHEREAS, on June 29, 2000, the Debtor filed the Debtor's Motion For Authority To Sell
Assets (Excluding Inventory) By Public Sale Free And Clear Of Liens, Claims And
Encumbrances ("Sale Motion") and related pleadings. Pursuant to the Sale Motion, the Debtor,
among other things, seeks to sell a group of assets set forth in Category C and entitled "Web Site
Applications, Names, Customer List, and Product Databases" consisting of the Debtor's right,
title and interest in customer information, including contents of its customer databases including
detailed customer lists and related information, as well as names, trademarks, goodwill, URL
names, Web site source code, and data base schemas without content and publishable content
located on its Web site (each and together, the "Goodwill"); and

WHEREAS, the FTC has filed a complaint in the United States District Court for the District of
Massachusetts, Federal Trade Commission v. Toysmart.com, LLC, Civil Action No. 00-11341-
RGS, which alleges that the proposed sale of the customer information would constitute a
deceptive act or practice in or affecting commerce under§ 5(a) of the FTC Act; and

WHEREAS, the Debtor disputes the ITC's allegations and further responds that it has never
violated the Privacy Statement, but in any event, seeks to resolve this matter so as to preserve the
value of the Debtor's assets for the benefit of its creditors.

NOW THEREFORE, in an effort to resolve this matter without further cost or delay, the parties
hereby agree, subject only to the approval of this Court, as follows:

For the purposes of this Agreement, the following definitions shall apply:

       >"Qualified Buyer'' shall mean an entity that (l) concentrates its business in the family
       conunerce market, involving the areas of education, toys, learning, home and/or
       instruction, including conunerce, content, product and services, and (2) expressly agrees
       to be Toysmart's successor-in-interest as to the Customer Information, and expressly
       agrees to the obligations set forth in Paragraphs 2, 3 and 4, below. Nothing herein,
       however, shall create any liability for such Qualified Buyer as a result of any actions or
       omissions by the Debtor, as the Customer Information is to be sold free and clear of all
       liens, claims and encumbrances, except for the Qualified Buyer's obligations under the
       Privacy Statement.

       "Customer Information" shall mean information of or relating to consumers collected by
       the Debtor, including, but not limited to, name, address, billing information, shopping
       preferences, order history, gift registry selection, family profile information about
       consumers' children, such as name, gender, birthday, and toy interests.

       "Third Party" shall mean any individual, firm, or organization other than the Qualified
       Buyer and its successors, except to the extent that disclosure of Customer Information to
       such an individual, firm, or organization is necessary to maintain the technical



                                            Page 2 of5
              Case 20-10475-BLS         Doc 550       Filed 05/29/20      Page 61 of 63




        functioning of the Toysmart Web site or customer databases, or to fulfill a consumer's
        request. "Third Party" includes any affiliates of the Qualified Buyer.

        "Privacy Statement" shall mean the privacy statement posted on the Toysmart Web site
        from at least September 1999 to July 2000, the terms of which are included in full in
        Exhibit I.

The Debtor shall only assign or sell its Customer Information as part of the sale of its Goodwill
and only to a Qualified Buyer approved by the Bankruptcy Court. In the process of approving
any sale of the Customer Information, the Bankruptcy Court shall require that the Qualified
Buyer agree to and comply with the terms of this Stipulation.

The Qualified Buyer shall treat Customer Information in accordance with the terms of the
Privacy Statement and shall be responsible for any violation by it following the date of purchase.
Among other things, the Qualified Buyer shall use Customer Information only to fulfill customer
orders and to personalize customers' experience on the Web site, and shall not disclose, sell or
transfer Customer Information to any Third Party.

If the Qualified Buyer materially changes the Privacy Statement, prior notice will be posted on
the Web site. Any such material change in policy shall apply only to information collected
following the change in policy. The Customer Information shall be governed by the Privacy
Statement, unless the consumer provides affirmative consent ("opt-in" ) to the previously
collected information being governed by the new policy.

In the event that an order is not entered on or before July 31 , 2001, approving the sale of the
Customer Information to a Qualified Buyer or approving a plan of reorganization, the Debtor
shall, on or before August 31, 2001, delete or destroy all Customer Information in its possession,
custody or control, and provide written confirmation to the FTC, sworn to under penalty of
perjury, that all such Customer Information has been deleted or destroyed. Pending approval of
any sale of the Customer Information to a Qualified Buyer or of a plan of reorganization, the
Debtor shall handle Customer Information in accordance with the Privacy Statement.

This Stipulation and Order, after approval by the Bankruptcy Court, shall be attached to and
incorporated in full into the terms of any plan of liquidation or reorganization that is ultimately
approved in this bankruptcy case.


                                                      Harold B. Murphy (BBO #567781)
Of Counsel:                                           Alex M. Rodolakis (BBO #567781)
                                                      Hanify & King
Jeanne M . Crouse                                     One Federal Street
Counsel for Bankruptcy & Redress                      Boston, MA 02110
Washington, DC 20580                                  (617) 423-0400
(202) 326-3312

By its Attorneys,



                                             Page 3 of 5
               Case 20-10475-BLS                Doc 550        Filed 05/29/20           Page 62 of 63




FEDERAL TRADE COMMISSION                                         600 Pennsylvania Ave., NW
Debra A. Valentine,                                              Washington, DC 20580
General Counsel,                                                 (202) 326-3424/(202) 326-3296
Federal Trade Commission
                                                                 TOYSMART.COM, LLC
Laura Mazzarella
Ellen Finn                                                       David N. Lord
Federal Trade Commission                                         Chief Executive Officer
IT IS SO ORDERED.

Entered at Boston, Massachusetts, this _              day of July, 2000.


Honorable Carol J. Kenner
United States Bankruptcy Judge

                                                    EXHIBIT 1

                                              PRIVACY STATEMENT

Our promise

At toysmart.com, we take great pride in our relationships with our customers and pledge to maintain your privacy
while visiting our site. Personal infonnation voluntarily submitted by visitors to our site, such as name, address,
billing infonnation and shopping preferences, is never shared with a third party. All infonnation obtained by
toysmart.com is used only to personalize your experience online. This infonnation is received via the following
areas of our site: My toysmart and the Gift Center. When you place additional orders, our site will update your order
history, which you can view in My toysmart. If you sign up for the gift registry, information you submit will be
added to your personal profile. Other than these two instances, the information that you provide us is not
supplemented in any way.

Your option

If you do not wish to receive emails containing promotional offers or contests from toysmart.com, please click the
box located at the bottom of the "My toysmart" registration page. If you arc already registered and would like to opt-
out of such promotional offers, please go to "My toysmart," click on the "My Profile" icon, and unselect the email
option located at the bottom of the page. When you register with toysmart.com, you can rest assured that your
information will never be shared with a third party.

Editing your personal information

If you would like to edit your personal information, please click on the "My toysmart" button located on the top of
our homepage. Then. simply click on the "My Profile" icon and update any of your information.

Contests

toysmart.com is committed to protecting the privacy of all children who enter contests on our site. We request only
the child's first name and age be sent with the contest entry. We email every child's parent with notification that his
or her child has entered the contest. Only winners' parents will be sent a release fonn, which requests a shipping




                                                      Page 4 of5
              Case 20-10475-BLS                Doc 550         Filed 05/29/20          Page 63 of 63




address as well a permission request to post the winning entry on our site. No entries will be posted without a parent
or guardian's permission, and no prizes will be sent without written consent from the parent or guardian.

Your information is safe with us!

All personal information is encrypted on a separate server. Also, we give you the option of further securing your
information with the use ofa password. To create a personal password, simply go to "My toysmart." Shopping with
toysmart.com is guaranteed to be 100% safe. That means we will guarantee your protection against any liability if
unauthorized charges are made to your card as a result of shopping at toysmart.com. Simply stated, you are
guaranteed a safe and secure transaction every time you shop with us. Visit our "Security"
(http://www.toysmart.com/toysmart/ts cs security.asp) section for more details.

Questions regarding this statement should be directed to support@toysrnart.com.




                                                    Page 5 of5
